Case: 21-60316     Document: 00516301952         Page: 1     Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        May 2, 2022
                                  No. 21-60316
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Martin Escobedo Andrade,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 068 278


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Martin Escobedo Andrade, a native and citizen of Mexico, petitions
   for review of a decision by the Board of Immigration Appeals (BIA) affirming
   the Immigration Judge’s (IJ) denial of his application for cancellation of
   removal. Escobedo Andrade contends that the IJ erred in finding that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60316       Document: 00516301952            Page: 2      Date Filed: 05/02/2022




                                       No. 21-60316


   failed to demonstrate that his removal would cause exceptional and
   extremely unusual hardship to his children and that he lacked good moral
   character.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings are reviewed for substantial evidence and legal
   determinations are reviewed de novo. Guerrero Trejo v. Garland, 3 F.4th 760,
   774 (5th Cir. 2021). Cancellation of removal is available to applicants who
   have been continuously present in the United States for 10 or more years
   prior to filing an application, who can establish good moral character during
   that time, who have no disqualifying convictions, and whose spouse,
   children, or parent would suffer exceptional and extremely unusual hardship
   if the applicant were removed. 8 U.S.C. § 1229b(b)(1).
          Despite Escobedo Andrade’s assertions to the contrary, the
   consequences facing his children if he were removed are not “‘substantially’
   beyond the ordinary hardship that would be expected when a close family
   member leaves this country.” Guerrero Trejo, 3 F.4th at 775 (quoting In Re
   Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)). While he claims that
   the IJ misconstrued the evidence in determining that his wife could find
   work; his sister could provide support to his children; and that his oldest son
   does not have a significant medical condition, these findings are supported
   by substantial evidence.       See Guerrero Trejo, 3 F.4th at 774.          Because
   resolution of this issue is dispositive as to his lack of eligibility for cancellation
   of removal, see § 1229b(b)(1), we need not consider his argument regarding
   whether the IJ erred in determining that he failed to establish that he was in
   possession of good moral character. See INS v. Bagamasbad, 429 U.S. 24, 25
   (1976).
          Accordingly, the petition for review is DENIED.




                                             2